Exhibit 10.2

MSU Agreement

Section 16 Officer

MARKET STOCK UNIT AWARD AGREEMENT

This Market Stock Unit Award (“Award”) is awarded on «Grant_date» (“Date of
Grant”), by Motorola Solutions, Inc. (the “Company” or “Motorola Solutions”) to
«First_Name» «Last_Name» (the “Grantee”).

WHEREAS, Grantee is receiving the Award (as a type of Restricted Stock Units)
under Section 8 of the Motorola Solutions Omnibus Incentive Plan of 2006, as
amended (the “Omnibus Plan”); and

WHEREAS, the Award is being made by the Compensation and Leadership Committee
(the “Compensation Committee”) of the Board of Directors;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards market
stock units to Grantee on the following terms and conditions:

 

1. Award of Market Stock Units. The Company hereby grants to Grantee a target
number of «Txt_Nbr_of_Shares» («Whole_Nbr_of_Shares») Motorola Solutions market
stock units (the “MSUs”) subject to the terms and conditions set forth below and
subject to adjustment as provided in the Omnibus Plan. No MSU shall be paid
unless earned and vested in accordance with this agreement. The MSUs are granted
pursuant to the Omnibus Plan and are subject to all of the terms and conditions
of the Omnibus Plan.

 

2. Restrictions. The MSUs are being awarded to Grantee subject to the transfer
and forfeiture conditions set forth below (the “Restrictions”):

 

  a. No Assignment. Prior to the vesting of the MSUs as described in Section 3
below, Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the MSUs still subject to Restrictions. The MSUs shall
be forfeited if Grantee violates or attempts to violate these transfer
Restrictions.

 

  b. Restricted Conduct. If Grantee engages in any of the conduct described in
subparagraphs (i) through (v) below for any reason, in addition to all remedies
in law and/or equity available to the Company or any Subsidiary (as defined in
Section 20 below), including the recovery of liquidated damages, Grantee shall
forfeit all MSUs (whether or not vested) and shall immediately pay to the
Company, with respect to previously vested MSUs, an amount equal to (x) the per
share Fair Market Value (as defined in Section 20 below) of Motorola Solutions
Common Stock (“Common Stock”) on the date on which the Restrictions lapsed with
respect to the applicable previously vested MSUs times (y) the number of shares
underlying such previously vested MSUs, without regard to any taxes that may
have been deducted from such amount. For purposes of subparagraphs (i) through
(v) below, “Company” or “Motorola Solutions” shall mean Motorola Solutions, Inc.
and/or any of its Subsidiaries.

 

  i. Confidential Information. During the course of Grantee’s employment with
the Company or any Subsidiary and thereafter, Grantee uses or discloses, except
on behalf of the Company and pursuant to the Company’s directions, any Company
Confidential Information (as defined in Section 20 below); and/or



--------------------------------------------------------------------------------

  ii. Solicitation of Employees. During Grantee’s employment and for a period of
one year following the termination of Grantee’s employment for any reason,
Grantee hires, recruits, solicits or induces, or causes, allows, permits or aids
others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any employee of the Company who possesses Confidential
Information (as defined in Section 20 below) of the Company to terminate his/her
employment with the Company and/or to seek employment with Grantee’s new or
prospective employer, or any other company; and/or

 

  iii. Solicitation of Customers. During Grantee’s employment and for a period
of one year following the termination of Grantee’s employment for any reason,
Grantee, directly or indirectly, on behalf of Grantee or any other person,
company or entity, solicits or participates in soliciting, products or services
competitive with or similar to products or services offered by, manufactured by,
designed by or distributed by the Company to any person, company or entity which
was a customer or potential customer for such products or services and with
which Grantee had direct or indirect contact regarding those products or
services or about which Grantee learned Confidential Information (as defined in
Section 20 below) at any time during the one year prior to Grantee’s termination
of employment with the Company; and/or

 

  iv. Non-Competition regarding Products or Services. During Grantee’s
employment and for a period of one year following the termination of Grantee’s
employment for any reason, Grantee, directly or indirectly, in any capacity,
provides products or services competitive with or similar to products or
services offered by the Company to any person, company or entity which was a
customer for such products or services and with which customer Grantee had
direct or indirect contact regarding those products or services or about which
customer Grantee learned Confidential Information at any time during the one
year prior to Grantee’s termination of employment with the Company; and/or

 

  v. Non-Competition regarding Activities. During Grantee’s employment and for a
period of one year following the termination of Grantee’s employment for any
reason, Grantee engages in activities which are entirely or in part the same as
or similar to activities in which Grantee engaged at any time during the one
year preceding termination of Grantee’s employment with the Company, for any
person, company or entity in connection with products, services or technological
developments (existing or planned) that are entirely or in part the same as,
similar to, or competitive with, any products, services or technological
developments (existing or planned) on which Grantee worked at any time during
the one year preceding termination of Grantee’s employment. This paragraph
applies in countries in which Grantee has physically been present performing
work for the Company at any time during the one year preceding termination of
Grantee’s employment.

 

  c.

Recoupment Policy. If the Grantee is an officer subject to Section 16, or
becomes subject to Section 10D of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the MSUs are subject to the terms and conditions
of the Company’s Policy Regarding Recoupment of Incentive Payments upon
Financial Restatement (such policy, as it may be amended from time to time,
including as it may be amended to comply with Section 10D of the Exchange Act,
the “Recoupment Policy”). The Recoupment Policy



--------------------------------------------------------------------------------

  provides that, in the event of certain accounting restatements (a “Policy
Restatement”), the Company’s independent directors may require, among other
things (a) cancellation of any of the MSUs that remain outstanding; and/or
(b) reimbursement of any gains in respect of the MSUs, if and to the extent the
conditions set forth in the Recoupment Policy apply. Any determinations made by
the independent directors in accordance with the Recoupment Policy shall be
binding upon Grantee. The Recoupment Policy is in addition to any other remedies
which may be otherwise available to the Company at law, in equity or under
contract, or otherwise required by law, including under Section 10D of the
Exchange Act.

 

3. Vesting. Subject to the remaining terms and conditions of this Award, and
provided the MSUs have not been forfeited as described in Section 2 above, the
MSUs will be earned and vest as follows:

 

  a. Vesting Period. The MSUs will be earned and vest in accordance with the
following schedule (the applicable date, the “MSU Vesting Date”):

 

  i. For purposes of vesting, the MSU grant shall be divided into three equal
Tranches, each of which shall include one-third of the number of MSUs specified
in Section 1 above. The MSUs shall vest only if the Share Price (as defined
below) on the applicable MSU Vesting Date equals at least 60% of the Share Price
on the Date of Grant. If this threshold condition is satisfied, MSUs shall vest
to the extent provided in the following schedule:

 

(A)

Tranche

  

(B)

Target MSUs in

Tranche

  

(C)

MSU Vesting

Date

  

(D)

Payout Factor

  

(E)

Number of MSUs

Earned

  

(F)

Performance
Period

1    1/3 of Target Total MSUs    1st Anniversary of Date of Grant    Share Price
on MSU Vesting Date divided by Share Price on Date of Grant    MSUs in Tranche
(Column B) times Payout Factor (Column D)    12 months 2    1/3 of Target Total
MSUs    2nd Anniversary of Date of Grant    Share Price on MSU Vesting Date
divided by Share Price on Date of Grant    MSUs in Tranche (Column
B) times Payout Factor (Column D)    24 months 3    1/3 of Target Total MSUs   
3rd Anniversary of Date of Grant    Share Price on MSU Vesting Date divided by
Share Price on Date of Grant    MSUs in Tranche (Column B) times Payout Factor
(Column D)    36 months

For purposes of the table set forth above—

 

  (A) “Share Price” shall equal the average of the closing share price of the
Company’s Common Stock on the MSU Vesting Date or Date of Grant, as applicable,
and the thirty calendar days immediately preceding the MSU Vesting Date or Date
of Grant. If there were no trades on the MSU Vesting Date or Date of Grant, the
closing price on the most recent date on which there were trades and the thirty
calendar days immediately preceding that date shall be used.

 

  (B) “Payout Factor” shall be rounded to the nearest hundredth (two places
after the decimal), except that if the “Payout Factor” equals more than 2.00,
the Payout Factor used in Column E shall be 2.00.



--------------------------------------------------------------------------------

Any MSUs that fail to be earned pursuant to Section 3(a)shall be forfeited,
subject to the special provisions set forth in Sections 3(b) through (d).

 

  ii. The period from the Date of Grant through the MSU Vesting Date set forth
above is referred to as the “Restriction Period”. Any unvested MSUs shall be
automatically forfeited upon the Grantee’s termination of employment with
Motorola Solutions or a Subsidiary prior to the applicable MSU Vesting Date for
any reason other than those set forth in Sections 3(b) through (d) below. The
Company will not be obligated to pay Grantee any consideration whatsoever for
forfeited MSUs.

 

  iii. If, during the Restriction Period, the Grantee takes a Leave of Absence
(as defined in Section 20 below) from Motorola Solutions or a Subsidiary, the
MSUs will continue to be subject to this agreement. If the Restriction Period
expires while the Grantee is on a Leave of Absence, the Grantee will be entitled
to the MSUs even if the Grantee has not returned to active employment.

 

  b. Change in Control. If a Change in Control of the Company occurs before the
expiration of the Restriction Period and the successor corporation (or parent
thereof) does not assume this Award or replace it with an economically
equivalent award, then the MSUs shall be fully vested; provided, further, that
with respect to any Award that is assumed or replaced, such assumed or replaced
awards shall provide that the Award shall be fully vested for any Participant
that is involuntarily terminated (for a reason other than “Cause”) or quits for
“Good Reason” within 24 months of the Change in Control. Notwithstanding the
formula in the table in Section 3(a)(i), regardless of whether the Award is
assumed or replaced, the Payout Factor for any award treated under this
Section 3(b) shall be deemed to equal 1 (one). For purposes of this paragraph,
the terms “Change of Control”, “Cause” and “Good Reason” are defined in the
Omnibus Plan.

 

  c. Total and Permanent Disability or Death. All unvested MSUs shall fully vest
upon Grantee’s termination of employment with Motorola Solutions and its
Subsidiaries due to Total and Permanent Disability (as defined in Section 20
below) or death before the expiration of the Restriction Period. Notwithstanding
the formula in the table in Section 3(a)(i), if the Award vests pursuant to this
Section 3(c), the Payout Factor shall be deemed to equal 1 (one).

 

  d.

Certain Terminations of Employment. In the case of Termination due to (i) a
Divestiture (as defined in Section 20 below), (ii) Grantee’s termination of
employment by Motorola Solutions or a Subsidiary for reasons other than for
Serious Misconduct (as defined in Section 20 below), or (iii) Retirement (as
defined in Section 20 below), in each case, before the expiration of the
Restriction Period, and if the MSUs have not been forfeited as described in
Section 2 above, then the MSUs shall vest and be paid (subject to performance
through each of the applicable MSU Vesting Dates) on a pro rata basis with
respect to each unexpired Tranche for each of the Performance Periods in an
amount



--------------------------------------------------------------------------------

  equal to (a) the target number of MSUs subject to this Award in each unexpired
Tranche, multiplied by (b) a fraction, the numerator of which is the number of
completed full months of service by the Grantee from the Date of Grant to the
employee’s date of termination and the denominator of which is the number of
months in the Performance Period for the applicable unexpired Tranche.
Notwithstanding the formula in the table in Section 3(a)(i), the Payout Factor
for a payment pursuant to this Section 3(d) shall be equal to the Share Price on
the MSU Vesting Date for the applicable unexpired Tranche(s) divided by the
Share Price on the Date of Grant.

 

4. Delivery of Certificates or Equivalent.

 

  a. Upon the vesting of the applicable MSUs described in Section 3 above, the
Company shall, at its election, either: (i) establish a brokerage account for
the Grantee and credit to that account the number of shares of Common Stock of
the Company equal to the number of MSUs that have vested; or (ii) deliver to the
Grantee a certificate representing a number of shares of Common Stock equal to
the number of MSUs that have vested.

 

  b. Subject to Sections 4(c) and 22, the actions contemplated by clauses
(i) and (ii) above shall occur within 60 days following the date that the
applicable MSUs vested.

 

  c. The performance goals contained in Section 3 hereof are meant to constitute
Performance Criteria as defined in the Omnibus Plan and are subject to the
provisions of the Omnibus Plan applicable to Performance Criteria. Except for
amounts payable pursuant to Sections 3(b) and (c), no amounts will be paid for a
Tranche under this Award prior to the Compensation Committee certifying
achievement of the relevant Performance Criteria contained herein applicable to
such Tranche.

 

5. Whole Shares. All Awards shall be paid in whole shares of Common Stock; no
fractional shares shall be credited or delivered to Grantee.

 

6. Adjustments. The MSUs shall be subject to adjustment as provided in
Section 16 of the Omnibus Plan.

 

7. Dividends. No dividends (or dividend equivalents) shall be paid with respect
to unvested MSUs credited to the Grantee’s account.

 

8. Withholding Taxes. The Company is entitled to withhold applicable taxes for
the respective tax jurisdiction attributable to this Award or any payment made
in connection with the MSUs. With respect to a Grantee who is not subject to
Section 16 of the Exchange Act at the time applicable taxes are assessed the
Company, in its sole discretion, may satisfy its tax withholding
responsibilities, in whole or in part, by either (i) electing to withhold a
sufficient number of shares of Common Stock otherwise deliverable in connection
with the applicable vesting MSUs, the Fair Market Value of which shall be
determined on the applicable MSU Vesting Date in accordance with Section 20
below, to satisfy the Grantee’s minimum statutory tax withholding obligation or
(ii) requiring the Grantee to pay, by cash or certified check, the amount
necessary to satisfy the Grantee’s minimum statutory tax withholding obligation.
With respect to a Grantee who is subject to Section 16 of the Exchange Act at
the time applicable taxes are assessed, such Grantee may satisfy any minimum
statutory withholding obligation, in whole or in part, by either (i) electing to
have the Company withhold a sufficient number of shares of Common Stock
otherwise deliverable in connection with the applicable vesting MSUs, the Fair
Market Value of which shall be determined on the applicable MSU Vesting Date in
accordance with Section 20 below, to satisfy such Grantee’s minimum statutory
tax withholding obligation or (ii) paying, by cash or certified check, the
amount necessary to satisfy such Grantee’s minimum statutory tax withholding
obligation.



--------------------------------------------------------------------------------

9. Voting and Other Rights.

 

  a. Grantee shall have no rights as a stockholder of the Company in respect of
the MSUs, including the right to vote and to receive cash dividends and other
distributions until delivery of certificate or equivalent representing shares of
Common Stock in satisfaction of the MSUs.

 

  b. The grant of MSUs does not confer upon Grantee any right to continue in the
employ of the Company or a Subsidiary (as defined in Section 20 below) or to
interfere with the right of the Company or a Subsidiary, to terminate Grantee’s
employment at any time.

 

10. Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any MSUs awarded hereunder. The grant of
MSUs hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

 

11. Nature of Award. By accepting this agreement, the Grantee acknowledges his
or her understanding that:

 

  a. the grant of MSUs under this agreement is completely at the discretion of
Motorola Solutions, and that Motorola Solutions’ decision to make this Award in
no way implies that similar awards may be granted in the future or that Grantee
has any guarantee of future employment;

 

  b. neither this nor any such grant shall interfere with Grantee’s right or the
Company’s right to terminate such employment relationship at any time, with or
without cause, to the extent permitted by applicable laws and any enforceable
agreement between Grantee and the Company;

 

  c. Grantee has entered into employment with Motorola Solutions or a Subsidiary
(as defined in Section 20 below) upon terms that did not include this Award or
similar awards, that his or her decision to continue employment is not dependent
on an expectation of this Award or similar awards, and that any amount received
under this Award is considered an amount in addition to that which the Grantee
expects to be paid for the performance of his or her services;

 

  d. Grantee’s acceptance of this Award is voluntary; and

 

  e. the Award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.

 

12.

Acknowledgements. With respect to the subject matter of subparagraphs 2(b)(i)
through (v) and Sections 18 and 19 hereof, this agreement is the entire
agreement with the Company. No waiver of any breach of any provision of this
agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this agreement
shall be severable and in the event that any provision of this agreement shall
be found by any court as specified in Section 19 below to be unenforceable, in
whole or in part, the



--------------------------------------------------------------------------------

  remainder of this agreement shall nevertheless be enforceable and binding on
the parties. Grantee hereby agrees that the court may modify any invalid,
overbroad or unenforceable term of this agreement so that such term, as
modified, is valid and enforceable under applicable law. Further, by accepting
any Award under this agreement, Grantee affirmatively states that she or he has
not, will not and cannot rely on any representations not expressly made herein.

 

13. Motorola Solutions Assignment Rights. Motorola Solutions shall have the
right to assign this agreement, which shall not affect the validity or
enforceability of this agreement. This agreement shall inure to the benefit of
assigns and successors of Motorola Solutions.

 

14. Waiver. The failure of the Company to enforce at any time any provision of
this agreement shall in no way be construed to be a waiver of such provision or
any other provision hereof.

 

15. Actions by the Compensation Committee. The Compensation Committee may
delegate its authority to administer this agreement. The actions and
determinations of the Compensation Committee or its delegate shall be binding
upon the parties.

 

16. Agreement Following Termination of Employment.

 

  a. Grantee agrees that upon termination of employment with Motorola Solutions
or a Subsidiary (as defined in Section 20 below), Grantee will immediately
inform Motorola Solutions of: (i) the identity of any new employer (or the
nature of any start-up business or self-employment); (ii) Grantee’s new title;
and (iii) Grantee’s job duties and responsibilities.

 

  b. Grantee hereby authorizes Motorola Solutions or a Subsidiary to provide a
copy of this agreement to Grantee’s new employer. Grantee further agrees to
provide information to Motorola Solutions or a Subsidiary as may from time to
time be requested in order to determine his or her compliance with the terms
hereof.

 

17.

Consent to Transfer Personal Data. By accepting this award, Grantee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this Section. Grantee is not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect Grantee’s ability to participate in the
Omnibus Plan. Motorola Solutions, its Subsidiaries and Grantee’s employer hold
certain personal information about the Grantee, that may include his/her name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in Motorola Solutions, or
details of all stock units or any other entitlement to shares of stock awarded,
canceled, purchased, vested, or unvested, for the purpose of managing and
administering the Omnibus Plan (“Data”). Motorola Solutions and/or its
Subsidiaries will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of Grantee’s participation in the
Omnibus Plan, and Motorola Solutions and/or any of its Subsidiaries may each
further transfer Data to any third parties assisting Motorola Solutions in the
implementation, administration and management of the Omnibus Plan. These
recipients may be located throughout the world, including the United States.
Grantee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing Grantee’s participation in the Omnibus Plan, including any requisite
transfer of such Data as may be required for the administration of the Omnibus
Plan and/or the subsequent holding of shares of stock on the Grantee’s behalf to
a broker or other third party with whom the Grantee may elect to deposit any
shares of stock acquired pursuant to the Omnibus Plan. Grantee may, at any time,
review Data, require any



--------------------------------------------------------------------------------

  necessary amendments to it or withdraw the consents herein in writing by
contacting Motorola Solutions; however, withdrawing consent may affect the
Grantee’s ability to participate in the Omnibus Plan.

 

18. Remedies for Breach. Grantee hereby acknowledges that the harm caused to the
Company by the breach or anticipated breach of subparagraphs 2b(i), (ii), (iii),
(iv) and/or (v) of this agreement will be irreparable and further agrees the
Company may obtain injunctive relief against the Grantee in addition to and
cumulative with any other legal or equitable rights and remedies the Company may
have pursuant to this agreement, any other agreements between the Grantee and
the Company for the protection of the Company’s Confidential Information (as
defined in Section 20 below) or law, including the recovery of liquidated
damages. Grantee agrees that any interim or final equitable relief entered by a
court of competent jurisdiction, as specified in Section 19 below, will, at the
request of the Company, be entered on consent and enforced by any such court
having jurisdiction over the Grantee. This relief would occur without prejudice
to any rights either party may have to appeal from the proceedings that resulted
in any grant of such relief.

 

19. Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or agreement shall be brought only
in the state or federal courts of Illinois.

 

20. Definitions. Any capitalized terms used herein that are not otherwise
defined below or elsewhere in this agreement shall have the same meaning
provided under the Omnibus Plan.

 

  a. “Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (a) trade
secrets; (b) intellectual property; (c) the Company’s methods of operation and
Company processes; (d) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (e) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
Company cost information; (f) Company personnel data; (g) Company business
plans, marketing plans, financial data and projections; and (h) information
received in confidence by the Company from third parties. Information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its affiliates is considering for broader use,
shall be deemed not generally known until such broader use is actually
commercially implemented.

 

  b. “Fair Market Value” for this purpose shall be the closing price for a share
of Common Stock on the applicable MSU Vesting Date, as reported for the New York
Stock Exchange- Composite Transactions in the Wall Street Journal at
www.online.wsj.com. In the event the New York Stock Exchange is not open for
trading on the applicable MSU Vesting Date, or if the Common Stock does not
trade on such day, Fair Market Value for this purpose shall be the closing price
of the Common Stock on the last trading day prior to the applicable MSU Vesting
Date.

 

  c. “Leave of Absence” means an approved leave of absence from Motorola
Solutions or a Subsidiary from which the Grantee has a right to return to work,
as determined by Motorola Solutions.



--------------------------------------------------------------------------------

  d. “Retirement” means the Grantee’s voluntary termination of employment prior
to the end of the Restriction Period (A) at or after age 55 with at least 10
years of service, (B) at or after age 60 with at least 5 years of service, or
(C) at or after age 65.

 

  e. “Serious Misconduct” for purposes of this agreement means any misconduct
identified as a ground for termination in the Motorola Solutions Code of
Business Conduct, or the human resources policies, or other written policies or
procedures.

 

  f. “Subsidiary” is any corporation or other entity in which a 50 percent or
greater interest is held directly or indirectly by Motorola Solutions and which
is consolidated for financial reporting purposes.

 

  g. “Termination due to a Divestiture” for purposes of this agreement means if
Grantee accepts employment with another company in direct connection with the
sale, lease, outsourcing arrangement or any other type of asset transfer or
transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola Solutions or a Subsidiary, or if Grantee remains
employed by a Subsidiary that is sold (a “Divestiture”).

 

  h. “Total and Permanent Disability” means for: (i) U.S. employees: entitlement
to long term disability benefits under the Motorola Solutions Disability Income
Plan, as amended and any successor plan or a determination of a permanent and
total disability under a state workers compensation statute; or for
(ii) Non-U.S. employees: as established by applicable Motorola Solutions policy
or as required by local regulations.

 

21. Non-U.S. Employees/Repatriation of payments. As a condition to this Award,
Grantee agrees to repatriate all payments attributable to the MSUs acquired
under the Omnibus Plan in accordance with Grantee’s local foreign exchange rules
and regulations. In addition, Grantee also agrees to take any and all actions,
and consents to any and all actions taken by the Company and its local
Subsidiaries, as may be required to allow the Company and its local Subsidiaries
to comply with local foreign exchange rules and regulations.

 

22.

409A Compliance Applicable Only to Grantees Subject to U.S. Tax. Notwithstanding
any provision in this Award to the contrary, if the Grantee is a “specified
employee” (certain officers of Motorola Solutions within the meaning of Treasury
Regulation Section 1.409A-1(i) and using the identification methodology selected
by Motorola Solutions from time to time) on the date of the Grantee’s
termination of employment, any payment which would be considered “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), that the Grantee is entitled to
receive upon termination of employment and which otherwise would be paid or
delivered during the six month period immediately following the date of the
Grantee’s termination of employment will instead be paid or delivered on the
earlier of (i) the first day of the seventh month following the date of the
Grantee’s termination of employment and (ii) death. Notwithstanding any
provision in this Award that requires the Company to pay or deliver payments
with respect to MSUs upon vesting (or within 60 days following the applicable
MSU Vesting Date) if the event that causes the applicable MSUs to vest is not a
permissible payment event as defined in Section 409A(a)(2) of the Code, then the
payment with respect to such MSUs will instead be paid or delivered on the
earlier of (i) the specified date of payment or delivery originally provided for
such MSUs and (ii) the date of the Grantee’s termination of employment (subject
to any delay required by the first sentence of this paragraph). Payment shall be
made within 60 days following the applicable payment date. For purposes of
determining the time of payment or delivery of any payment the Grantee is
entitled to receive upon termination of employment, the determination of whether
the



--------------------------------------------------------------------------------

  Grantee has experienced a termination of employment will be determined by
Motorola Solutions in a manner consistent with the definition of “separation
from service” under the default rules of Section 409A of the Code.

 

23. Plan Documents. The Omnibus Plan and the Prospectus for the Omnibus Plan are
available at [http://                                         ] or from Global
Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196 (847) 576-7885.